Title: To Thomas Jefferson from James Brobson and John Warner, 8 February 1803
From: Brobson, James,Warner, John
To: Jefferson, Thomas


          
            Sir
            Wilmington Feby 8th. 1803
          
          We enclose you a recommendation signed by ourselves & a number of respectable Republican Inhabitants of this Borough in favor of Conl. Nehemiah Tilton, to which we beg leave to draw your attention; being well convinced that his appointment will give the most general satisfaction to the Republicans of this place. at the same time we believe it will meet the approbation of our fellow citizens of the same sentiment in other parts of the State (The Town of NewCastle from local views excepted) for any further information however on this subject we woud refer you to the Govenor who is decidedly in favor of Conl. Tilton and has taken much pain to collect the public sentiment on this point, his official station as the Chief Executive magistrate of the State enables him to give that advice which may we respectfully apprehend be relied on, Shoud additional weight be necessary, we have no doubt but that our Representative (elect) (who has from motives of peculiar delicacy relative to this business declined interfering with the nomination of a suitable person) woud unite with us in opinion in case of a vacancy 
          we are Sir with sincere regard Your Obedt. Servts.
          
            Jas Brobson
            John Warner
          
        